Citation Nr: 1644832	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for heart disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a urinary disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
Relevant to the claims for service connection for heart disease and a back disorder, the Board observes that the RO characterized such disorders as coronary artery disease and lumbosacral strain.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record, the Board has recharacterized the issues on appeal as entitlement to service connection for heart disease and a back disorder.

Further, the Board notes that additional private treatment records were associated with the record after the issuance of the May 2010 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a September 2016 response.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As to the Veteran's claims for service connection for diabetes mellitus and heart disease, he contends that such are related to herbicide exposure while his unit (1/72D Armor, 2 Infantry Division) was stationed in Korea from October 19, 1971, to November 16, 1972.  See Statement (May 2009); service personnel records.  A June 2012 VA memorandum notes that the Veteran's unit was exposed to an herbicide agents in Korea, but VA regulations show that such exposure occurred from April 1, 1968, and August 31, 1971, which was prior to the Veteran's service in Korea.  See 38 C.F.R. 3.307(a)(6)(iv).  However, VA Adjudication Procedures Manual (M21-1) provides that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or in a unit or entity acknowledged by the Department of Defense to have been exposed to herbicides.  See M21-1, IV.ii.1.H.4.c. In the instant case, the Veteran did serve in Korea in one of the designated units, but not during the specified time period where herbicide use has been acknowledged.  Therefore, a remand is necessary in order to attempt to verify his herbicide exposure with JRSSC.

Furthermore, as to a urinary disorder, the Veteran reports urinary problems in and since service.  See, e.g., Notice of Disagreement (May 2010).  Service treatment records show urinary problems, including burning during urination.  See, e.g., Service treatment record (September 12, 1972).  Post-service treatment records show recurrent urinary problems such as difficulty voiding, which required  surgical intervention in April 1985.  See Private treatment records (January 20, 1982; February 10, 1983; October 5, 1984; October 30, 1985).  During an October 2009 VA examination, the Veteran reported incontinence requiring pads since service.  The examiner diagnosed urinary incontinence, but opined, without rationale, that it was not related to service, to include his in-service complaints of burning during urination.  The Board finds that re-examination is needed to address the lay and medical evidence of recurrent urinary problems in and since service.

As to a back disorder, the Veteran reports back problems in and since service.  See, e.g., Notice of Disagreement (May 2010).  Service treatment records show that the Veteran presented to the emergency room with back problems on May 25, 1971; the treatment provider did not render a diagnosis.  Post-service treatment records do not show treatment for a back disorder, but the Veteran asserts that he self-treated the condition since service.  Id.  During an October 2009 VA examination, an x-ray showed multi-level degenerative disc disease of the lumbar spine.  The examiner diagnosed acute lumbar strain and opined, without rationale, that such was not related to service.  The Board finds that re-examination is needed to clarify the Veteran's current back disorder and address whether such is related to service, particularly in light of the Veteran's report of back problems in and since service.

The record shows that the Veteran has been awarded Social Security Administration  (SSA) disability benefits on the basis of osteoarthritis and diabetes mellitus.  See SSA, Disability Determination and Transmittal form (received May 2010).  In May 2010, SSA provided VA with records pertaining to the Veteran's disability benefits on a CD.  See VA memo (May 28, 2010).  However, the contents of the CD have not been associated with the Veteran's claims file.  As these records are directly relevant to the claims on appeal, they must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Additionally, with regard to his diabetes mellitus, the Veteran contends that such was diagnosed within one year after separation from service.  See Statement (April 2009).  In this regard, private treatment records show that the Veteran was diagnosed with abnormal carb metabolism following a glucose test on January 20, 1982, and that he was noted as having a history of diabetes mellitus in August 12, 1993.  However, the Veteran has not identified the treatment provider who diagnosed him with diabetes in the first year following his separation from active duty in November 1972.  Therefore, while on remand, he should be specifically requested to identify such treatment provider.  Thereafter, all identified records, to include updated VA treatment records dated prior to 2004 and from 2005 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask JSRRC to verify the Veteran's claim that he was exposed to herbicides while his unit (1/72D Armor, 2 Infantry Division) was stationed in Korea from October 19, 1971, to November 16, 1972.  Based on the JSRRC's response, the AOJ should render a formal finding as to whether the Veteran was exposed to an herbicide agent during service.

2.  Associate the Veteran's SSA records, which were reportedly received on a CD in May 2010, with the electronic claims file.  If such records are incomplete or unavailable, contact SSA and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  He should be specifically requested to identify the treatment provider who diagnosed him with diabetes within one year of his November 1972 discharge from active duty.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records prior to 2004 and from 2005 to present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  With respect to the Veteran's urinary disorder claim, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  Based on this review, the examiner is to address each of the following:

 (A)  The examiner should identify any urinary disorder the Veteran has had since April 2009.

 (B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed urinary disorder is related to service.

The examiner is to specifically address (i) the Veteran's report of urinary problems in and since service and (ii) private treatment records showing urinary problems as early as 1982.

The examiner's report must include a complete rationale for all opinions expressed.

5.  With respect to the Veteran's back disorder claim, forward the record and a copy of this Remand to an appropriate medical professional.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  Based on this review, the examiner is to address each of the following:

 (A)  The examiner should identify any back disorder the Veteran has had since April 2009.

(B)  If arthritis is diagnosed, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) such was incurred within one year after separation from service.  The examiner is to address whether the Veteran's report of back pain since his documented in-service back injury (May 25, 1971) is related to any current arthritis, to include degenerative disc disease diagnosed during the October 2009 VA examination.

(C) The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disorder is related to service.

The examiner is to specifically address (i) the Veteran's report of pain in and since service and (ii) the service treatment record showing complaints of back pain on May 25, 1971.

The examiner's report must include a complete rationale for all opinions expressed.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





